Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Amendment
The amendment filed on 03/22/2022 has been entered into this application. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,663,633B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the instant application are .

The difference between the present application and the patent is that the present application claimed wherein the first pair of radiation-transmitting regions are mirror-images of one another, and wherein the second pair of radiation-transmitting regions are mirror-images of one another while a first pair of radiation-transmitting regions disposed along a first diametrical axis and on opposite sides of an optical axis aligned with a center of the first aperture plate; and a second pair of radiation-transmitting regions disposed along a second diametrical axis and on opposite sides of the optical axis, and wherein the second diametrical axis is substantially perpendicular to the first diametrical axis. The patent claimed at least a pair of radiation-transmitting regions that would anticipate and/or would have being obvious to the claims of the present application. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the patent claims in the manner set forth in applicant's instant claims, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhattacharyya et al. (2016/0061589 A1, previously cited reference).

Regarding claims 15, Bhattacharyya discloses a method, comprising:  a diffraction measurement target(s) using plurality of aperture(s) plate(s) (figs. 3(a), 3(c)-(d) to measure plurality of diffraction(s) along horizontal direction (X-axis) and vertical direction (Y-axis) (fig. 1) of a composite grating of a wafer (w) as can be seen in drawing (figs. 3a-26E) [pars. 0004, 0022, 0038-39, 0047, 0084 and 0099] that anticipates limitations such as, using a first aperture plate to measure an x-axis diffraction of a composite grating based on a +1 order diffraction signal and a -1 order diffraction signal from first radiation-transmitting regions of the first aperture plate is based on aperture in plate 13 (fig. 3(a)) has a finite width (necessary to admit a useful quantity of radiation), the incident rays occupy a range of angles, and the diffracted rays 0 and +1/−1 will be spread out somewhat. According to the point spread function of a small target, each order +1 and −1 will be further spread over a range of angles (i.e. wherein 13N and 13S is the first aperture plate) [par. 0089]; and using a second aperture plate (i.e. the combination of 13W and 13E (fig. 3(c)) is the second aperture plate) to measure a y-axis diffraction of the composite grating based on a +1 order diffraction signal and a -1 order diffraction signal from second (the 13W and 13E the second aperture plate) [par. 0089].

For the purposes of clarity, the BRI of the claim does not require both +/-1 to occur at the same time. Furthermore, the BRI does not require “a first aperture” to be limited to a single aperture plate. Fig. 3(a) expressly depicted aperture in plate 13 as plurality as one that is (13N and 13S as 13) and are considered as “the first aperture plate” then 13W and 13E are the second aperture plate and the claim does not limit the measurement of using a composite grating based on a +/- 1 order diffraction signal(s) to be at the same time.

As to claims 16-17, Bhattacharyya also discloses a structure a scatterometer (fig. 3(a)) that is use in a method/system that is implementing limitations such as,  further comprising determining an overlay error of the composite grating based on the measured x-axis diffraction and the measured y- diffraction, as can be seen in (fig. 4)(claim 16); further comprising: measuring a combined x-axis diffraction and y-axis diffraction of the composite grating based on a +1 order diffraction signal corresponding to each of a x-axis component and a y-axis component and a -1 order diffraction signal corresponding to each the x-axis component and the y-axis component from third radiation-transmitting regions of a third aperture plate; and determining an overlay error of the composite grating based on the measured x- axis diffraction, the measured y-diffraction and the measured combined x-axis diffraction and y-axis diffraction is included in a third pair of illumination apertures combining the first and second pairs of apertures providing further illumination modes in using a scatterometer for diffraction based overlay measurements [par. 0039].

As to claim 18, Bhattacharyya also discloses a structure a scatterometer (fig. 3(a)) that is use in a method/system that is implementing limitations such as, wherein the composite grating is disposed on a semiconductor substrate, and wherein the composite grating includes a grating selected from the group consisting of a line-type grating and a segment-type grating is included in gratings and/or periodic structures features having line space dimensions, pitch, sub-segmentation etc. (see abstract)[pars. 0007-8, 0016, and 0129-130] (claim 18); 
As to claim 19, Bhattacharyya teaches of a structure of a scatterometer (fig. 3(a)) that is use in a method/system that is used to measure overlay and measure one or more other parameters [pars. 0084, 0263], and further Bhattacharyya teaches limitations such as, wherein the composite grating includes at least two gratings formed in different layers of the substrate, and wherein the at least two gratings are nominally aligned to each other [pars. 0039, 0084, 0263] [pars. 0099-104].
As to claim 20, Bhattacharyya discloses a method, comprising: providing a metrology (figs. 1 and 3(a)) comprising a diffraction measurement target(s) using plurality of aperture(s) plate(s) (figs. 3(c)-(d) to measure plurality of diffraction(s) along horizontal direction (X-axis) and vertical direction (Y-axis) (fig. 1) of a composite grating of a wafer (w) as can be seen in drawing (figs. 3a-26E) [pars. 0004, 0022, 0038-39, 0047, 0084 and 0099] that anticipates limitations such as, wherein the first radiation-transmitting regions of the first aperture plate are disposed .
Allowable Subject Matter

Claims 1-14 would be allowable if the double patenting rejection as set forth in this Office action is overcome. 

As to claims 1-14, the examiner’s statement of reasons for allowance is indicated in the previous Official Action dated 09/30/2021.

Response to Arguments
Applicant’s arguments/remarks, (see pages 6-9), filed on 03/22/2022, with respect to the rejection(s) of claim(s) 15-20 have been fully considered but are not persuasive. Therefore, the claims are still rejected as detailed above.

Applicant’s arguments: 

a) Applicant argues in particular that “..each of Bhattacharyya's aperture plates (13N, 13S, 13E, 13W, 13NW, and 13SE) only includes radiation-transmitting regions measuring either +1 or -1 order diffraction. Bhattacharyya para. [0090].”, and ….. “none of Bhattacharyya's aperture plates disclose or suggest the same aperture 

Examiner's response:
With respect to argument (a), it is respectfully pointed out to applicant that this argument is not persuasive as Bhattacharyya clearly discloses in [par. 0089] that the aperture in plate 13 has a finite width (necessary to admit a useful quantity of radiation), the incident rays occupy a range of angles, and the diffracted rays 0 and +1/−1 will be spread out somewhat, and thus a prima facie case of either anticipation has been established since the diffraction spread out in +/-1 order diffraction.
Further, it is respectfully pointed out to applicant that this argument is not persuasive because the BRI of the claim does not require both +/-1 to occur at the same time. Furthermore, the BRI does not require “a first aperture” to be limited to a single aperture plate. Fig. 3(a) expressly depicted aperture in plate 13 as plurality as one, that is (13N and 13S as 13) and are considered as “the first aperture plate” then 13W and 13E are the second aperture plate and the claim does not limit the measurement of using a composite grating based on a +/- 1 order diffraction signal(s) to be at the same time. In conclusion, one of ordinary skill at the time the invention was made would have fairly and reasonably recognized that the prior art does properly support a rejection of the claimed invention under 35 U.S.C. 102 as detailed above.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.


/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886